Citation Nr: 1108158	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-46 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia




THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C. Chapter 35.  





ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had periods of active duty for training (ACDUTRA) in the Army National Guard.  The Veteran died on May [redacted], 1983, while on ACDUTRA.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Education Branch of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Winston-Salem, North Carolina RO otherwise has jurisdiction of the Veteran's records.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 1983.

2.  The appellant is the Veteran's surviving spouse and was granted service connection for the cause of the Veteran's death in a December 5, 2008 RO rating decision.  Consequently, she became eligible for DEA benefits.

3.  As her eligibility for DEA benefits is based on the Veteran's death from a service connected disability, she may choose the beginning date of her ten year period of eligibility, as long as it is no later than the December 5, 2008. 


CONCLUSION OF LAW

The appellant is entitled to receipt of DEA benefits with a beginning date no later than December 5, 2008.  38 U.S.C.A. §§ 3501(a)(1)(B), 3512(b)(1)(A) (West 2002); 38 C.F.R. §§ 21.3021(a)(2)(i), 21.3046(b)(5)(ii) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The December 5, 2008 rating decision indicates that the Veteran died in a jeep/van accident on May [redacted], 1983, traveling either to or from duty with the North Carolina Army National Guard.  Consequently, the appellant, the Veteran's surviving spouse, was awarded service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.312.  Notice was sent December 11, 2008.

In the later April 2009 decision, the RO found that although the appellant had been eligible for DEA benefits as a surviving spouse, her beginning date for eligibility was May [redacted], 1983, the date of the Veteran's death, and her ending date for eligibility was May [redacted], 2003.  Consequently, the RO found that it could not award DEA benefits to the appellant.   

Basic eligibility for DEA benefits under 38 U.S.C.A. Chapter 35 is established in one of several ways, including being the surviving spouse of a veteran who died of a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(B); 38 C.F.R. 
§ 21.3021(a)(2)(i).

Eligibility for such benefits extends 10 years from the date (as determined by the Secretary) that the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A).

Under the rule regarding the payment of educational assistance benefits under Chapter 35, Title 38, United States Code applicable to the appellant's case, the beginning date of eligibility for a surviving spouse of a Veteran who died from a service-connected disability may be chosen by the surviving spouse.  38 U.S.C.A. 
§ 3501(a)(1)(B).   However, that date will be no earlier than the date of death and no later than the date of the VA determination that the Veteran's death was due to a service-connected disability.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. 
§ 21.3046(b)(5)(ii).  For a surviving spouse, the period of eligibility cannot exceed ten years unless the period is extended.  38 C.F.R. § 21.3046(c)(2). 

In the instant case, the Veteran died on March [redacted], 1983 and the date of the VA determination that the Veteran's death was due to a service-connected disability was December 5, 2008.  Consequently, the appellant's beginning date for eligibility for DEA benefits may be as late as December 5, 2008.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(b)(5)(ii).  Accordingly, assuming that the appellant chooses this latest possible beginning date, she is entitled to receive DEA benefits until December 5, 2018.  If she needs a longer period, a determination should be requested as to whether she meets any of the provisions for extending delimiting dates.





CONTINUED ON NEXT PAGE


ORDER

Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C. Chapter 35 is granted with a beginning date no later than December 5, 2008.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


